Case 20-51078-tnw        Doc 185-10 Filed 03/31/21 Entered 03/31/21 17:32:11               Desc
                           Exhibit J - Test Trades Page 1 of 10

                                   DS Exhibit J - Test Trades
                             LEGEND FOR TEST TRADE DATA


“Unsponsored” ADR’s are not sponsored by an investment bank.
“Creation Credit” is a fee paid by an investment bank in US dollars to the creator of an
unsponsored ADR.
“Sponsored Buys” refers to ADR’s sponsored by an investment bank which is not in market
equilibrium.
“Cancel Fee” is a payment offered by an investment bank to bring a sponsored ADR into market
equilibrium.
“Sponsored Sells” refers to ADR’s sponsored by investment bank which is not in market
equilibrium.
“Creation Fee” is a payment offered by an investment bank to bring a sponsored ADR into
market equilibrium.
“Trade Date” is the date of the trade transactions being made.
“Currency” designates which currency of the trade, all of which have been stated in US dollars.
“Arb Spread” is the difference in price between the European ORD market and the American
ADR market.
“Row Labels” reflect the stock ticker symbol and trade spread for each stock.
“Sum of Pairs” identifies if both markets are out of equilibrium.
“Sum of Creations/Cancels” lists the number of ADR’s that are created or cancelled.
“Sum of Imbalance” shows imbalances remaining in the market after trades are completed.
“Sum of Cap Usage” is the total amount of money used for each pair of transactions.
“Sum of Net P&L” is the total profit and loss for each pair of transactions.
                   Case 20-51078-tnw      Doc 185-10 Filed 03/31/21 Entered 03/31/21 17:32:11      Desc
                                            Exhibit J - Test Trades Page 2 of 10

UNSPONSORED                                                    CREATION CREDIT

TradeDate                  01.15.2021                                            0.05
Currency                   (All)
ArbSpread                  (Multiple Items)

Row Labels                 Sum of Pairs        Sum of Creations Sum of Total Imbalance Sum of Cap Usage Sum of Net P&L
AMKBY / MAERSKB DC ‐0.02                   1              20918                       1         $504,892         $2,480
ATDRY / AUTO LN ‐0.02                      1              18912                     ‐            $72,831         $1,112
CAIXY / CABK SM ‐0.02                      1              13100                       1          $23,694           $604
TUIB GR/TUI1 GR                            1              10000                     ‐            $79,761         $9,411
CODYY / SGO FP ‐0.02                       1               8600                     ‐           $180,367           $367
TUIFY / TUI1 GR ‐0.02                      1               6600                     ‐            $43,697         $8,377
BDRFY / BEI GR ‐0.02                       1               5200                     ‐           $231,087           $306
LVMUY / MC FP ‐0.02                        1               2068                       1         $496,140           $605
ARGGD / AML LN ‐0.02                       1               1713                     ‐            $74,593           $137
DSDVY / DSV DC ‐0.02                       1                118                     ‐            $18,874            $12
AIQUY / AI FP ‐0.02                        1                100                     ‐             $6,393             $4
LRLCY / OR FP ‐0.02                        1                100                     ‐            $14,331             $8
Grand Total                               12              87429                       3       $1,746,662        $23,423
            Case 20-51078-tnw   Doc 185-10 Filed 03/31/21 Entered 03/31/21 17:32:11    Desc
                                  Exhibit J - Test Trades Page 3 of 10

SPONSORED BUYS                                            CANCEL FEE

TradeDate                    01.15.2021                                0.02
Currency                     (All)
ArbSpread                    0.05

Row Labels                   Sum of Pairs Sum of Imbalance Sum of Cancels Sum of Cap Usage Sum of Net P&L
AZN / AZN LN Buy 0.05                    1               1        300,293       $30,867,737        $21,339
CS / CSGN SW Buy 0.05                    1               0         18,200          $508,548           $712
TOT / FP Buy 0.05                        1               0          8,900          $797,866           $542
SAP / SAP GR Buy 0.05                    1               0          1,613          $404,386            $52
FMX / FEMSAUBD MM Buy 0.05               1               0            600           $90,938           ‐$16
ERIC / ERICB SS Buy 0.05                 1               0            501           $11,745            $12
BBVA / BBVA SM Buy 0.05                  1               0            500            $4,993            $33
SNY / SAN FP Buy 0.05                    1               0            200           $19,782            $22
Grand Total                              8               1        330,807       $32,705,995        $22,696
            Case 20-51078-tnw    Doc 185-10 Filed 03/31/21 Entered 03/31/21 17:32:11         Desc
                                   Exhibit J - Test Trades Page 4 of 10

SPONSORED SELLS                                                    CREATION FEE

TradeDate                       01.15.2021                                        0.02
Currency                        (All)
ArbSpread                       0.05

Row Labels                      Sum of Pairs      Sum of Imbalance Sum of Creations Sum of Cap Usage Sum of Net P&L
RYCEY / RR LN Sell 0.05                       1                 ‐           535,500        $1,574,482        $23,208
RDS/A / RDSA LN Sell 0.05                     1                200          403,400       $32,421,818      $127,781
GSK / GSK LN Sell 0.05                        1                140          278,100       $21,312,351        $42,189
VOD / VOD LN Sell 0.05                        1                700          234,858        $8,104,588        $12,666
SAP / SAP GR Sell 0.05                        1                 ‐            95,142       $23,829,194        $11,169
TEF / TEF SM Sell 0.05                        1                 ‐            55,834          $508,030         $1,894
SNY / SAN FP Sell 0.05                        1                 ‐            24,744        $2,428,664         $1,393
ORAN / ORA FP Sell 0.05                       1                 ‐            10,414          $245,626           $407
WMMVY / WALMEX* MM Sell 0.05                  1                   1           9,239          $605,627           $583
FMX / FEMSAUBD MM Sell 0.05                   1              1,375            7,934        $1,191,011        $10,823
SAN / SAN SM Sell 0.05                        1                 ‐                800           $5,161            $87
BSMX / BSMXB MM Sell 0.05                     1                 ‐                600           $6,488            $16
BNPQY / BNP FP Sell 0.05                      1                 ‐                526          $28,477            $32
Grand Total                                  13              2,416        1,657,091       $92,261,514      $232,249
                   Case 20-51078-tnw      Doc 185-10 Filed 03/31/21 Entered 03/31/21 17:32:11     Desc
                                            Exhibit J - Test Trades Page 5 of 10

UNSPONSORED                                                     CREATION CREDIT

TradeDate                  01.19.2021                                       0.05
Currency                   (All)
ArbSpread                  (Multiple Items)

Row Labels                 Sum of Pairs        Sum of Creations Sum of Imbalance Sum of Cap Usage Sum of Net P&L
BDRFY / BEI GR -0.02                       1             43,216              -           $1,937,135        $2,133
ATDRY / AUTO LN -0.02                      1             17,600               -             $67,510        $1,306
CAIXY / CABK SM -0.02                      1             12,600               -             $22,301          $550
AMKBY / MAERSKB DC -0.02                   1             11,545                 1          $282,220        $2,274
CODYY / SGO FP -0.02                       1             10,600               -            $219,871          $394
TUIFY / TUI1 GR -0.02                      1               3,400              -             $22,444        $4,110
LVMUY / MC FP -0.02                        1               2,156              -            $513,098          $349
ARGGD / AML LN -0.02                       1                 915              -             $42,981           $65
AMADY / AMS SM -0.02                       1                 227              -             $30,585           $22
GVDNY / GIVN SW -0.02                      1                 223              -             $33,913        $1,863
AIQUY / AI FP -0.02                        1                 200              -             $12,895           $11
LRLCY / OR FP -0.02                        1                 100              -             $14,426            $9
Grand Total                               12            102,782                 1        $3,199,378       $13,086
                  Case 20-51078-tnw       Doc 185-10 Filed 03/31/21 Entered 03/31/21 17:32:11           Desc
                                            Exhibit J - Test Trades Page 6 of 10

SPONSORED BUYS                                                         CANCEL FEE

TradeDate                    01.19.2021                                             0.02
Currency                     (All)
ArbSpread                    0.05

Row Labels                   Sum of Pairs       Sum of Imbalance       Sum of Cancels Sum of Cap Usage Sum of Net P&L
TOT / FP Buy 0.05                           1                      0           12,900         $1,160,499          $823
CS / CSGN SW Buy 0.05                       1                      0            3,631            $99,470          $131
FMX / FEMSAUBD MM Buy 0.05                  1                      8            2,172           $328,350          $413
TV / TLEVICPO MM Buy 0.05                   1                      0              500             $8,611            $1
SAP / SAP GR Buy 0.05                       1                      0               51            $12,824            $6
Grand Total                                 5                      8           19,254         $1,609,753        $1,374
                  Case 20-51078-tnw   Doc 185-10 Filed 03/31/21 Entered 03/31/21 17:32:11          Desc
                                        Exhibit J - Test Trades Page 7 of 10

SPONSORED SELLS                                                      CREATION FEE

TradeDate                      01.19.2021                                           0.02
Currency                       (All)
ArbSpread                      0.05

Row Labels                     Sum of Pairs       Sum of Imbalance   Sum of Creations Sum of Cap Usage Sum of Net P&L
RYCEY / RR LN Sell 0.05                       1                 -            1,520,000        $4,460,494       $79,315
VOD / VOD LN Sell 0.05                        1                 -              271,400        $9,359,286       $17,252
FMX / FEMSAUBD MM Sell 0.05                   1                 -               17,000        $2,543,356        $1,180
SAP / SAP GR Sell 0.05                        1                 -               14,656        $3,695,879        $1,852
BBVA / BBVA SM Sell 0.05                      1                 -                8,700           $84,336          $576
WMMVY / WALMEX* MM Sell 0.05                  1                 -                5,200         $344,660           $280
SNY / SAN FP Sell 0.05                        1                 -                1,510         $152,546            $84
TEF / TEF SM Sell 0.05                        1                 -                  500            $4,567           $17
Grand Total                                   8                 -            1,838,966      $20,645,123       $100,557
                   Case 20-51078-tnw    Doc 185-10 Filed 03/31/21 Entered 03/31/21 17:32:11   Desc
                                          Exhibit J - Test Trades Page 8 of 10

UNSPONSORED                                              CREATION CREDIT

TradeDate                  01.20.2021                                0.05
Currency                   (All)
ArbSpread                  -0.02

Row Labels                 Sum of Pairs Sum of Creations Sum of Imbalance Sum of Cap Usage Sum of Net P&L
CAIXY / CABK SM -0.02                  1          48,200                 1           $82,564        $2,015
ATDRY / AUTO LN -0.02                  1            9,700              -             $37,374          $553
CODYY / SGO FP -0.02                   1            9,600              -            $200,955          $357
BDRFY / BEI GR -0.02                   1            5,100              -            $225,932          $253
TUIFY / TUI1 GR -0.02                  1            4,800              -             $31,974        $5,068
AMKBY / MAERSKB DC -0.02               1            3,326                1           $80,288        $1,680
AIQUY / AI FP -0.02                    1            1,344                1           $85,146          $251
LVMUY / MC FP -0.02                    1            1,134                1          $276,467          $617
AMADY / AMS SM -0.02                   1              790              -            $108,166           $94
GVDNY / GIVN SW -0.02                  1              483                1           $74,355        $2,604
LZAGY / LONN SW -0.02                  1              309                1           $40,576          $619
SBGSY / SU FP -0.02                    1              267              -             $15,814          $102
PDRDY / RI FP -0.02                    1              200              -             $14,912           $12
DSDVY / DSV DC -0.02                   1               22              -              $3,537            $1
Grand Total                          14           85,275                 6        $1,278,060       $14,224
                  Case 20-51078-tnw       Doc 185-10 Filed 03/31/21 Entered 03/31/21 17:32:11   Desc
                                            Exhibit J - Test Trades Page 9 of 10

SPONSORED BUYS                                               CANCEL FEE

TradeDate                    01.20.2021                                   0.02
Currency                     (All)
ArbSpread                    0.05

Row Labels                   Sum of Pairs Sum of Imbalance Sum of Cancels Sum of Cap Usage Sum of Net P&L
TOT / FP Buy 0.05                        1                0        14,600         $1,319,730          $871
CS / CSGN SW Buy 0.05                    1                0        12,800           $354,791          $528
SAP / SAP GR Buy 0.05                    1                0         9,800         $2,488,551        $1,376
FMX / FEMSAUBD MM Buy 0.05               1                9         1,101           $164,800          $742
CX / CEMEXCPO MM Buy 0.05                1               20           312             $4,220           $43
Grand Total                              5               29        38,613         $4,332,092        $3,560
                  Case 20-51078-tnw   Doc 185-10 Filed 03/31/21 Entered 03/31/21 17:32:11    Desc
                                       Exhibit J - Test Trades Page 10 of 10

SPONSORED SELLS                                             CREATION FEE

TradeDate                      01.20.2021                                  0.02
Currency                       (All)
ArbSpread                      0.05

Row Labels                     Sum of Pairs Sum of Imbalance Sum of Creations Sum of Cap Usage Sum of Net P&L
RYCEY / RR LN Sell 0.05                    1             -             760,300        $2,278,614       $32,589
VOD / VOD LN Sell 0.05                     1           1,148           265,295        $9,198,601       $18,600
SAP / SAP GR Sell 0.05                     1             500            77,424      $19,605,087        $73,139
WMMVY / WALMEX* MM Sell 0.05               1             -              18,800        $1,199,387          $998
SNY / SAN FP Sell 0.05                     1               1            15,957        $1,590,532          $970
SAN / SAN SM Sell 0.05                     1             -              10,475           $67,241          $428
FMX / FEMSAUBD MM Sell 0.05                1             -              10,400        $1,546,741          $476
Grand Total                                7           1,649         1,158,651      $35,486,203       $127,200
